         Case 1:18-cv-08100-PAC Document 35 Filed 11/16/20 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


ROBERT C. ADLER,                                           Case No. 1:18-cv-08100 (PAC)(DCF)
                                   Plaintiff,              AMENDED
                                                           VERIFIED COMPLAINT
                     -against-
                                                           Civil Action
PAYWARD, INC. d/b/a KRAKEN,

                                  Defendant.               JURY TRIAL DEMANDED


       Robert C. Adler (“Plaintiff”) by and through his undersigned counsel, Roger K. Marion

of Marion & Allen, P.C., as and for his Verified Complaint against defendant Payward, Inc. d/b/a

Kraken, alleges as follows:

                                 NATURE OF THE ACTION

       1.    This is an action to enforce the terms of an employment contract seeking unpaid

compensation, both financial and seeking the cash value of earned stock shares and equity

interest in a private company.

                                 JURISDICTION AND VENUE

       2.    Robert C. Adler is a citizen and resident of the State of New York.

       3.    Payward, Inc. was incorporated under the laws of Delaware on September 3, 2013.

       4.    On or about September 3, 2013, Payward, Inc. filed a ‘Statement and Designation

by Foreign Corporation’ in the State of California indicating that it would have its primary place

of business at 625 S. Street, in Sacramento, California.

       5.    Payward, Inc. together with its affiliates and subsidiaries including, without

limitation, Payward Ventures, Inc and Infinitude, Ltd. (collectively “Payward”) has its current

principal place of business is at 237 Kearny Street, San Francisco, California 94108.

                                                 1
         Case 1:18-cv-08100-PAC Document 35 Filed 11/16/20 Page 2 of 13




       6.       Thus Payward is currently a citizen and resident of the state of California.

       7.       This Honorable Court has jurisdiction over this action pursuant to 28 U.S.C.A.

§ 1332(a)(1).
 o




       8.       Thus there is complete diversity between the parties, which are a New York

Plaintiff and Defendants from California and Delaware.

       9.       The actual amount in controversy exceeds $75,000 exclusive of interests and costs,

in fact the proceeds due to Plaintiff pursuant to his employment contract with Defendant exceeds

$700,000.

       10.       Venue is proper in this District pursuant to 28 U.S.C.A. § 1391(a)(2) because a

substantial part of the events giving rise to the claims herein happened in New York, to wit: at all

times relevant herein the Defendant has maintained an office in the City, County and State of

New York where Plaintiff worked for Defendant pursuant to an employment contract (the

“Employment Contract”).

                                            THE PARTIES

       11.      Plaintiff is a natural person residing in in the County, City and State of New York,

with a second residence in Whippany, New Jersey.

       12.      At all times material to this action, Defendant Payward was and still is a foreign

corporation organized under the laws of Delaware, and existing under the laws of the State of

California.

       13.      At all times material to this action, Payward maintained offices where Plaintiff was

employed by them in the City, County and State of New York (the “New York Office”).

       14.      From October 1, 2017 to February 28, 2018, the New York Office maintained

offices at 205 East 42nd Street, in the City, County and State of New York; thereafter, the New


                                                    2
        Case 1:18-cv-08100-PAC Document 35 Filed 11/16/20 Page 3 of 13




York Office maintained an office at 1201 Broadway, Suite 912, in the City, County and State of

New York.

       15.   Although Payward maintained an office and conducted regular business in the State

of New York, Payward had not filed with the New York Department of Financial Service

(“DFS”) for a Bit License.

       16.   Despite Payward Chief Executive Officer Jesse Powell’s very public statements in

April 2018 that “We made the wise decision to get the hell out of New York three years ago”,

Payward did indeed maintain an office in New York and operate a Trading Desk in New York

during the September 2017 – May 2018 period when Plaintiff worked for Payward.

                   FACTS APPLICABLE TO ALL CAUSES OF ACTION

       17.   Upon information and belief Payward was founded in 2011 with the intention to

become a Bitcoin exchange.

       18.   Payward eventually began operating as “Kraken” as a Bitcoin exchange in 2013.

       19.   Upon information and belief Payward has not filed the appropriate papers with any

governmental agency in any or all jurisdiction to operate as “Kraken”.

       20.   Payward never filed a Certificate of Assumed Name to use the business name

“Kraken” in New York.

       21.   Payward expanded to trading in other forms of encryption-based digital currencies

(“Cryptocurrencies”) including, without limitation, Ethereum, Bitcoin Cash (which is

distinguishable from Bitcoin), Iconomi and Zcash.

       22.   Payward historically operated an institutional trading business from its San

Francisco headquarters and from an individual’s home in Asia. In April 2017, Payward hired

Jonathan Silverman (“Silverman”) to head its Institutional Sales and Trading Business and



                                                3
         Case 1:18-cv-08100-PAC Document 35 Filed 11/16/20 Page 4 of 13




relocate the business to New York. In May 2017 Silverman began recruiting Plaintiff on behalf

of Payward to work under Silverman at Payward as Chief Operating Officer of the Trading Desk.

       23.   In June of 2017, Payward flew Plaintiff to San Francisco where Payward senior

management including Chief Executive Officer Jesse Powell, Chief Brand Officer Christina Yee,

Chief Operating Officer David Ripley and Chief Financial Officer Kaiser Ng (“Ng”) met with

Plaintiff to discuss hiring him to work with Silverman on the Trading Desk in New York.

       24.   On or about August 23, 2017, Payward offered a one-page employment agreement

to Plaintiff which Plaintiff counter-signed (the “Employment Contract”) a copy of which is at

Exhibit A hereto.

       25.   Plaintiff worked with Silverman and Jesse Powell on negotiating the terms of

Plaintiff’s Employment Contract.

       26.   Payward or its agents, were the author(s) of the Employment Contract.

       27.   As the author of the Employment Contract, all ambiguities in the Employment

Contract are to be resolved in favor of Plaintiff and against Payward.

       28.   Under the Employment Contract, Plaintiff was to work at a New York Institutional

Sales and Trading Desk, (the “Trading Desk”) receive a base salary, receive 20,000 stock options

plus participation in a stock option plan, and receive a commission of 3.5% of the Trading Desk

profit. The base salary of $125,000 was significantly below Plaintiff’s base salary of $350,000 at

his previous employer; Plaintiff accepted the reduction in base salary because his compensation

was also going to include a portion of the Trading Desk profit.

       29.   Despite being contracted for stock options in the stock option plan, Plaintiff never

received a copy of a stock option plan from Defendant.




                                                4
         Case 1:18-cv-08100-PAC Document 35 Filed 11/16/20 Page 5 of 13




       30.   Plaintiff relocated the New York workspace for Payward’s Trading Desk from

Silverman’s apartment to a WeWork office location at 205 East 42nd Street. Payward approved

that workspace as a temporary solution with the goal of Plaintiff finding an independent office

for the Trading Desk in New York. At the direction of Payward, Plaintiff supervised the build-

out of the New York Trading Desk space, and had a role in staffing it.

       31.   Plaintiff worked for the Trading Desk from September 15, 2017 until Plaintiff was

terminated on May 29, 2018 with an effective termination date of May 31, 2018.

       32.   Plaintiff duly performed all of his obligations under his Employment Contract.

       33.   At no time during Plaintiff’s employment at Payward was he given negative

feedback on his performance.

       34.   At no time during Plaintiff’s employment at Payward was he given a negative

performance review.

       35.   Payward only paid Plaintiff his base salary.

       36.   When Plaintiff started at his Trading Desk on September 15, 2017, he reasonably

believed from conversations with Silverman, Ng and from the spreadsheets that were used by the

Trading Desk and shared with Payward Senior Management in San Francisco that the initial

capital of the Trading Desk was cryptocurrency of 500 Bitcoin and 500 Bitcoin Cash and

$10,000,000.00 U.S.D.

       37.   During the fall of 2017, Plaintiff drafted written procedures for calculating the

Trading Desk Profit and sent them to Jesse Powell, the CEO of Payward.

       38.   The profit of the Trading Desk would be calculated for any period as the difference

between (a) the ending value for that period minus the initial capital of the trading desk, and (b)




                                                5
        Case 1:18-cv-08100-PAC Document 35 Filed 11/16/20 Page 6 of 13




the beginning value for that period minus the initial capital, minus the expenses incurred by the

Trading Desk over that period (“Trading Desk Profit”).

       39.   From September 15, 2017 to year-end 2017, the Trading Desk made a Trading Desk

Profit of approximately $17,000,000.00 U.S.D. for Payward. This calculation was derived from

and embedded in a spreadsheet that was used by the Trading Desk and Ng for the entire period

that Plaintiff worked at Payward.

       40.   Plaintiff does not have access to the books and records of the Trading Desk, nor

access to emails in which Plaintiff and Payward discussed the 2017 Trading Desk Profit

calculation because his laptop was seized by Payward on May 29, 2018 when Plaintiff was

terminated without warning or cause and all Plaintiff’s access to Payward systems including

email and stored files was terminated.

       41.   By the end of 2017, Plaintiff had earned a 2017 sales commission of approximately

$600,000.00 U.S.D. calculated as 3.5% of the $17 million Trading Desk Profit (which accounts

for roughly $2 million of expenses estimated by Plaintiff conservatively).         None of this

commission due Plaintiff was paid by Payward.

       42.   At the end of 2017, Silverman was no longer working at the Payward Trading Desk,

and Plaintiff took over management of the Trading Desk.

       43.   Plaintiff’s bonus under the Employment Contract was directly and inexorably

linked to the labor and services Plaintiff personally rendered at the Trading Desk and the profit

of the trading desk was dependent upon Plaintiff’s work.

       44.   As of January 1, 2018, Plaintiff managed the Trading Desk, including the record

keeping for the Trading Desk, and reported directly to Jesse Powell.




                                                6
         Case 1:18-cv-08100-PAC Document 35 Filed 11/16/20 Page 7 of 13




       45.   Plaintiff duly performed all of his obligations to manage the Trading Desk,

including continuing the keeping of the books and records of the Trading Desk.

       46.   Plaintiff used the same accepted accounting methods as his predecessor to track

capital and profits, and sent frequent updates to Payward.

       47.   From January 2018 to May 2018, Plaintiff and Ng were in constant discussions

about the accounting for the Trading Desk for 2017. Because Silverman was no longer at

Payward and because the records for the Trading Desk prior to Plaintiff joining Payward were

disorganized and not complete, there was significant work done to reconcile an accounting of the

Trading Desk in 2017.

       48.   While Plaintiff and Ng did not reach post-contracting consensus on the calculation

of Trading Desk Profit, at no point was Plaintiff’s entitlement to 3.5% of the Trading Desk profit

ever questioned or discussed.

       49.   In one of Ng’s calculations of 2017 Trading Desk Profit, a twenty percent (20%)

cost of capital was used. This figure was significantly above anything that had been previously

discussed with Silverman or the Plaintiff and was significantly higher than industry standard. In

fact, Payward then used a cost of capital for the Trading Desk in the first quarter of 2018 of 5%.

       50.   Trading Desk Profits for the first quarter of 2018 were $2,900,000 by Payward’s

calculations; $3,400,000 by Plaintiff’s calculations.

       51.   It is Plaintiff’s understanding that another member of the Payward trading desk was

paid out a bonus based on the $2,900,000 figure.

       52.   The difference in the calculations of Trading Desk Profit for the first quarter of

2018 was in the treatment of Stellar Lumens, which were given gratis to Bitcoin holders as of

June 26, 2017 who claimed them by August 27, 2017. Since Ng and Payward did not calculate



                                                 7
         Case 1:18-cv-08100-PAC Document 35 Filed 11/16/20 Page 8 of 13




the value of the Stellar Lumens in the 2017 Trading Desk Profit, Plaintiff included them in the

first quarter of 2018.

       53.   Therefore, Plaintiff is additionally due 2018 first quarter commissions of over

$100,000.00.

       54.   Payward did pay Plaintiff any commissions for the first quarter of 2018.

       55.   On or around April 24, 2018, Plaintiff was sent a Confidential Information and

Invention Assignment Agreement (CIIAA) backdated to September 15, 2017 to execute.

       56.   On May 21, 2018, Payward offered Plaintiff a superseding employment contract

which was far longer and legally complex than the Employment Contract between them.

       57.   Plaintiff asked a lawyer to review the proposed superseding employment contract.

       58.   At the same time as Plaintiff was providing comments to the CIIAA and reviewing

the new employment contract, Plaintiff reasonably believed that he and Ng were getting closer to

understanding the differences in their calculations of the Trading Desk Profit and had begun to

discuss a compromise solution.

       59.   Plaintiff was fired without cause five business days after receiving the new

proposed employment contract and before providing any comments on this new contract to

Payward.

       60.   Plaintiff was told that his role was being eliminated.

       61.   Upon information and belief, Plaintiff was fired because Payward did not want to

pay Plaintiff’s commissions for 2017 and the first quarter of 2018.

       62.   Plaintiff was never provided a copy of the Payward Employee Stock Option Plan to

which he was entitled per his original Employment Contract.




                                                 8
          Case 1:18-cv-08100-PAC Document 35 Filed 11/16/20 Page 9 of 13




       63.   It is customary in the financial services industry to vest stock and stock options if an

employee is terminated without cause.

       64.   As Plaintiff was terminated without cause, Plaintiff is entitled to vesting of his

20,000 Payward stock options, or the value thereof.


                         AS AND FOR A FIRST CAUSE OF ACTION
                                  (Breach of Contract)

       65.   Plaintiff repeats and restates the allegations set forth in each preceding paragraph of

this Complaint as if set forth fully herein.

       66.   Payward materially breached the Employment Contract by failing to remit to

Plaintiff the bonus commissions that Plaintiff is due pursuant to the Employment Contract.

       67.   Said breach was a breach of the 5th paragraph of the Employment Contract.

       68.   Payward terminated Plaintiff’s employment without cause.

       69.   Payward failed and refused to pay Plaintiff his bonus commissions despite due

demand.

       70.   As a direct and proximate result of Payward’s breach of the Employment Contract,

Plaintiff has been damaged in an amount to be determined at trial, but not less than $700,000

plus the value of his vested stock options.

       71.   Payward failed to pay Plaintiff all commissions Plaintiff earned before termination

(the “Pre-Termination Commissions”).

       72.   All of said compensation was fully earned, vested and payable before Plaintiff’s

employment at Payward was terminated.

       73.   More than five (5) days and more than one regular pay day has passed after Plaintiff

was terminated.



                                                 9
        Case 1:18-cv-08100-PAC Document 35 Filed 11/16/20 Page 10 of 13




       74.   More than five (5) days and more than one regular pay day has passed after Pre-

Termination Commissions became due to Plaintiff.

       75.   Defendant has failed and refused to timely pay Plaintiff in violation of New York

State Labor Law § 191(3).

       76.   Defendant has also failed and refused to timely pay Plaintiff in violation of New

York State Labor Law § 191(1)(c).

       77.   Based on the foregoing, Payward has violated and failed to comply with the terms

of New York State Labor Law §§ 191 and 198, and Plaintiff is therefore entitled to a statutory

doubling of his Commission-based damages, doubling $700,000.00 to $1,400,000.00.



                       AS AND FOR A SECOND CAUSE OF ACTION
                          (Breach of Good Faith and Fair Dealing)

       78.   Plaintiff repeats and restates the allegations set forth in each preceding paragraph of

this Complaint as if set forth fully herein.

       79.   A covenant of good faith and fair dealing is implied in the Employment Contract.

       80.   By Payward’s aforestated material breaches of the Employment Contract, and

attempt to alter the Employment Contract, and firing Plaintiff rather than pay him his

commission bonus, Payward breached the covenant of good faith and fair dealing implied in the

Employment Contract.

       81.   As a direct and proximate result of Payward’s breach of the covenant of good faith

and fair dealing implied in the Employment Contract, Plaintiff has been further damaged in an

amount to be determined at trial, but not less than $700,000.




                                                10
        Case 1:18-cv-08100-PAC Document 35 Filed 11/16/20 Page 11 of 13




                          AS AND FOR A THIRD CAUSE OF ACTION
                                    (Quantum Meruit)

       82.      Plaintiff repeats and restates the allegations set forth in each preceding paragraph of

this Complaint as if set forth fully herein.

       83.      From September 15, 2017 to year-end 2017, the Trading Desk made a Trading Desk

Profit of approximately $17,000,000.00 U.S.D. for Payward. Trading Desk Profits for the first

quarter of 2018 were $2,900,000 by Payward’s calculations; $3,400,000 by Plaintiff’s

calculations.

       84.      The fair and agreed value of the goods and services Plaintiff provided to Payward is

not less than $700,000.00, plus the value of the options being granted by Payward under it first

Stock Option Plan.

       85.      Payward owes Plaintiff the reasonable value of his services, which services resulted

in substantial profit to Payward.

       86.      That if the finder of fact in this action determines that there was no enforceable

contract between the parties, then in the alternative Plaintiff is entitled to recover from

Defendant, in quantum meruit, for the reasonable value of services Plaintiff rendered.

                         WHEREFORE, Plaintiff Robert C. Adler demands judgment as follows:

                   A.    On the First Cause of Action, awarding a judgment an amount to be

 determined at trial, but not less than $1.400,000.00;

                   B.    On the Second Cause of Action, awarding a judgment in an amount not

 less than $1,400,000.00;

                   C.    On the Third Cause of Action, awarding a judgment in an amount not less

 than $700,000.00 plus all costs of the action and attorneys’ fees expended in this action;

                                                   11
         Case 1:18-cv-08100-PAC Document 35 Filed 11/16/20 Page 12 of 13




                 D.    On each Cause of Action, awarding Plaintiff appropriate interest, plus the

  costs and disbursements incurred herein, and such other and additional relief as the Court

  deems just and proper.

                                        JURY DEMAND

        Plaintiff respectfully requests and demands a civil jury determine the facts and award in

this action.



Dated: New York, New York
       November 16, 2020




                                       Attorneys for Plaintiff




                                                12
        Case 1:18-cv-08100-PAC Document 35 Filed 11/16/20 Page 13 of 13




                                             VERIFICATION

STATE OF NEW YORK              )
                               )   ss:
COUNTY OF NEW YORK )


       Robert C. Adler, being duly sworn deposes and says:

       I am the plaintiff reflected in the caption of this Verified Complaint. I have read the
foregoing Verified Complaint and know the contents thereof; the same is true to my personal

knowledge, except as to the matters therein stated to be alleged on information and belief, and as

to the matters, I believe them to be true.


                                                                             tlllttll
                                                                                            lt4
                                         R*bert C. Adler                                     7+,
                                                                  P;- lzr:l\ fc +,
                                                             s:;,-
                                                                  ,Ei$l totrlo
                                                                          rl Trit,
                                                                                   H
                                                                                     't(\'-
                                                                                        ,




                                                                                 )'.312
                                                           --.!8-,'
                                                                    :! llEller
                                                                             ; U)
                                                           -n 9r)+$rfl
Sworn to before me this                                       t9l
                                                           =f*r
                                                                           t{:  n
                                                                             lH/;i,;,..:
                                                                                  la;il ,s.
                                                           -t,'dir !\I
                                                                         8ri*" l,
                                                                                 lv      ss
t6tr day ofNovembe\2020
                                                             41r,iri,i,l- :-( Ntls
                                                                           $li.rEllx.
                                                                                   9
                                                                                      [s\_-
                                                                                       io)
                                                                               ;;;
                                                                         I lltt,t  rtt\\




                                                  l3
